Appeals from the Supreme Court of Alaska. (Probable jurisdiction noted, ante, p. 886.) The motion of appellants to dispense with printing the record is granted. The motions to accelerate the filing of briefs and to set the cases for early hearing are granted and the cases are set for argument on Wednesday, December 13, 1961. The briefs of the appellants and the brief of the United States, as amicus curiae, are to be filed on or before November 17, 1961, and the briefs of the appellees are to be filed on or before December 6, 1961.
Reported below: — Alaska — , 362 P. 2d 901.